Case: 13-20284      Document: 00512598983         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20284
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ODILON PEREZ GARCIA, also known as Odilon Perez-Garcia, also known
as Odilon Garcia Perez,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:13-CR-8-1


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Odilon Perez Garcia
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Perez Garcia filed a letter requesting more time to file a
response to the Anders brief, and he was given more time. However, he never



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20284    Document: 00512598983     Page: 2   Date Filed: 04/16/2014


                                 No. 13-20284

filed a supplemental brief. We have reviewed counsel’s brief, the relevant
portions of the record reflected therein, and the points raised in Perez Garcia’s
initial letter. We concur with counsel’s assessment that the appeal presents
no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2